AYRES, Judge.
This is a companion case to that of Hurley v. Coleman, 205 So.2d 480, this day decided.
This action was instituted by plaintiff, Coleman, against the defendant as the insurer of the automobile referred to in the companion case, wherein he sought to recover damages sustained to his own automobile in the collision. Defendant denied plaintiffs right to a recovery and, in recon-vention, sought judgment against plaintiff for the sum of $301.23, being the amount expended by it for the repair of the Hurley automobile and to which it had been sub-rogated. This amount, plus $100.00 deductible under the insurance policy assumed by the insured, Hurley, evidenced the damage done to the insured automobile.
The question of liability was determined in the companion case. The quantum of damage, concerning which no contest exists, was fully established.
For these reasons, the judgment appealed is affirmed at plaintiff-appellant’s costs.
Affirmed.